department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct -4 se tep pa-t uniform issue list k re kk kkk legend taxpayer a company b company c amount d amount e plan x profit sharing plan and trust plan y profit sharing plan and trust dear this is in response to your letter dated date supplemented by your letter dated date in which your authorized representative requested a ruling on your behalf concerning the required_minimum_distribution rule under sec_401 of the income_tax code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is an employee of company b and company c taxpayer a does not intend to separate from the service of or retire from company b company b maintains plan x and company c maintains plan y taxpayer a is an active_participant in both plans both plan x and plan y use the calendar_year i as their plan_year your authorized representa plans x and y meet the requirements of code sec_401 ive asserts on your behalf that tin plan x and amount e in plan y taxpayer a’s account balances are amount d hot in company b taxpayer a will taxpayer a is a owner of company c but his normal_retirement_date with attain inl taxpayer a has reached k plan y permits in-service respect to plan y but not with respect to plan d their normal_retirement_date distributions to participants who have reache distributions received from other plan x permits participants to roll over eligible qualified_plans into plan x has represented that he is not a ed in sec_416 of the code r owner of company b as that taxpayer a faxpayer a has also represented term is defin that plan y meets the requirements of section a b iii as a result it is excluded from having to comply with the joint b survivor annuity requirements found under se nd survivor and preretirement e ion a a of the code lear taxpayer a intends to withdraw his calendar fiving his required_distribution for after rec plan y prior to hraw the balance of his account me from plan y taxpayer a intends to with an x prior to from plan y and roll over said balance into pi équest a ruling that taxpayer a will based on the facts and representations you he amount rolled over from plan y not be required to receive a distribution from nning date under plan x into plan x until he reaches his required beg code’ states that a_trust created sec_401 of the internal_revenue_code part of a stock bonus pension or or organized in the united_states and forming sive benefit of his employees or profit-sharing_plan of an employer for the exc ust under this section their beneficiaries shall constitute a qualified required_distribution from es governing required distributions y r sec_401 of the code provides the states that a_trust shall not specifically sec_401 of the code n unless the plan provides that the constitute a qualified_trust under this subsect uted to such employee not later entire_interest of each employee will be distrib tributed beginning not later than than the required_beginning_date or will be d th regulations over the life of such the required_beginning_date in accordance er a period not extending beyond employee and a designated_beneficiary or fe expectancy of such employee the life expectancy of such employee or the ii and a designated_beneficiary sec_401 of the code defines equired beginning date as april of the calendar_year following the later of i the employee attains age or ii the calenda retires sec_401 provides that a owner as defined in sec_416 of th ie in which the employee n the case of an employee who is e code the required beginning calendar_year in which the date is solely the april following the plan ye f ending in the calendar_year in later of the calendar_year in which the employee attains age and rat he which the employee attains age or the calendar_year in which the employee retires sec_1_401_a_9_-7 of the final income_tax regulations regulations question and answer-2 states that if an amoynt is distributed by one plan distributing plan and is rolled over to anothe plan receiving plan the benefit of the employee under the receiving plan is incrdased by the amount rolled over for distribution for the calendar_year purposes of determining the required minimum immediately following the calendar_year in wh ich the amount rolled over is distributed in other words the amount rolled distribution rules of the receiving plan in the calendar_year immediately following the calendar_year in which the amount was distributed from the distributing plan r in the case when the employer is sec_416 of the code defines a owne onsidered as owning within the a corporation as any person who owns or is under sec_318 of the code meaning of the constructive_ownership rules substituting for more than of the outstanding_stock of the corporation or stock possessing more than of the total combined voting power of all stock of the corporation if the erfiployer is not a corporation a owner is defined as any person who owns mdfe than of the capital or profits interest in the employer the aggregation rulgs under sec_414 c and m of the code do not apply for purposes of determining ownership in the employer under sec_416 of the code gver is subject_to the minimum that a defined_contribution_plan is sec_401 states in relevant part uity and hence does not require not required to provide a joint and survivor a lovides for all of the following spousal consent for a distribution if the plan p requirements the participant's nonforfeitable accrued_benefit is payable in full on the death of the participant to the participants surviving_spouse or if there is no surviving_spouse or if the spouse consents t breto to a designated_beneficiary such participant does not elect a payment of b and with respect to such participant such pl an is not a direct or indirect transferee of a defined_benefit_plan or a defined_contribution_plan subject_to the minimum_funding standards of sec_412 of the code the information presented by taxpayer a de owner of company b as defined in sec_4 a ribution from plan y because plan required to obtain spousal consent for the dis ity and preretirement survivor y is excluded from the joint and survivor ann annuity requirements of sec_401 of the code taxpayer a has asserted that he will take a calendar yea from plan y by i -------e and that this required_distribution will not be rolled over into plan x taxpayer a has also asserted that after receiving his onstrates that he is not a i and that taxpayer a is not required_minimum_distribution _ - calendar_year required_distribution he will with draw the balance of his plan y account and roll said balance into plan x therefore based on the above facts the serv not be required to receive a distribution with re from plan y and rolled over into plan x until h date under plan x as determined under sectipn a c i of the code ce concludes that taxpayer a will spect to the amount distributed b reaches his required beginning this letter is directed only to the taxpayer who the code provides that it may not be used or q if you wish to inquire about this ruling please address all correspondence to se t ep ra ts requested it sec_6110 of ited as precedent hontact at please sing prely yours enclosures deleted copy of this letter notice of intention to disclose notice cc kkk kkk ek wet
